McNally, J. (dissenting).
I dissent and vote to dismiss the complaint.
The claims against plaintiff arose from errors, omissions or acts prior to the policy period. The majority are of the same opinion. The policy does not cover errors, omissions or acts which occurred prior to the effective date of the policy unless (1) the claim is made during the policy period and (2) plaintiff had no knowledge of such prior error, omission or act prior to the effective date. Here, the claims against plaintiff were made prior and not during the policy period and related to errors, omissions or acts prior to the effective date. In addition, plaintiff prior to the effective date had knowledge of the claimed errors, omissions or acts. Hence, said claims are not within the scope of the coverage. It is immaterial that plaintiff did not agree or believe or know that it had been derelict as claimed and that plaintiff prevailed on the issues thereafter adjudicated in arbitration. The coverage is in respect of ‘ ‘ any claim made against the insured ” and necessarily excludes any claim antedating the policy of which plaintiff had knowledge, regardless of its lack of merit.
Eager, MoGtvern and S tetjer, JJ., concur with Stevens, P. J.; McNally, J., dissents in opinion.
*357Judgment affirmed as to liability but modified to provide that interest shall run from the date or dates the payments were actually made or the expenses incurred. As so modified, the judgment is affirmed, with $50 costs and disbursements to respondent.
Settle order on notice.